DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are cancelled. Claims 17, 20, 23, and 26 are amended. Claims 17-28 filed 12/14/20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/20 has been entered.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

6. 	Claims 17-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simonetta (WO 2015/015406) in view of Mikurak (6,606,744) and Gehrmann (EP 1,645,931).
	Re Claims 17, 20, 23, 26: Simonetta discloses:
a memory (see Hardware in Figure 2); 
program code stored in the memory (see Hardware in Figure 2); 
a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the program code stored in the memory to (see Hardware in Figure 2): 
receive, at the limited-capability point of sale apparatus, one or more alteration indications, wherein each said alteration indication provides instruction for performing a specified alteration to a specified portion of point of sale software (see Figure 2, it shows how the apps are platform dependent, dependent upon the platform the different POS types are running, including a limited capability POS), 

alter, by the limited-capability point of sale apparatus, in accordance with the alteration indications, said random access memory-held copy of the point of sale software (see Hardware in Figure 2 for random access memory);
wherein the alteration indications include limited-capability point of sale apparatus software memory updated instructions that are a subset and smaller in size than a full image of the total-memory-overwrite flash-based memory (see Figure 2, it shows how the apps are platform dependent, dependent upon the platform the different POS types are running, including a limited capability POS); 
However, Simonetta fails to disclose the following. Meanwhile, Mikurak discloses:
to copy by the limited-capability point of sale apparatus, into random access memory of the limited-capability point of sale apparatus, point of sale software held in said total-memory-overwrite flash-based memory of the limited-capability point of sale apparatus (see RAM and memory and flash RAM memory in Figs 1, 28); 

From the teaching of Mikurak, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Simonetta’s invention with Mikurak’s disclosure of copying/overwriting in order “… for collaborative installation management… (see Mikurak Abstract).”
However, Simonetta and Mikurak fail to explicitly disclose the following. Meanwhile, Gehrmann discloses a cellular or low speed link (see [0054-0055] discloses cellular network and data link). From the teaching of Gehrmann, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Simonetta’s and Mikurak’s inventions with Gehrmann’s disclosure of low speed or cellular link in order for “… loading data into a data processing device (see Gehrmann Abstract).”
	Re Claims 18, 21, 24, 27: Simonetta discloses wherein the processor issues further instructions from the program code stored in the memory to: receive, at the limited-capability point of sale apparatus over the data link, a checksum hash; calculate, by the limited-capability point of sale apparatus, a checksum hash of said altered copy of the point of sale software; and compare, by the limited-capability point of sale apparatus, the received checksum hash with the calculated checksum hash (see Figure 2, it shows how the apps are platform dependent, dependent upon the platform the different POS types are running, including a limited capability POS).

Response to Arguments
7. 	Applicant’s arguments with respect to claims 17-28 filed 12/14/20 with respect to 35 USC 103 are related to new claim amendments which are addressed above with new paragraphs in the rejection. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687